DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The Examiner interprets “the glass preform” in lines 4-5 of claim 2 as referencing “a hollow, cylindrical preform” in line 3 of claim 2.
	The Examiner interprets “the glass preform” in lines 4 of claim 19 as referencing “a hollow, cylindrical preform” in line 3 of claim 19.
The Examiner interprets “the glass preform” in lines 16 of claim 21 as referencing “a hollow, cylindrical preform” in line 15 of claim 21.
Claim Rejections - 35 USC § 112
	The amendment filed Oct. 28, 2020 is sufficient for the Examiner to withdraw rejection to claims 10-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and claims 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Allowable Subject Matter
Claims 1-4, 6-15, and 18-22 is/are allowed.
The following is an examiner’s statement of reasons for allowance for the independent claims.
Regarding claim 1 (previously claim 5), as discussed in the final office action dated July 28, 2020, the prior art fails to disclose or fairly suggest in steps b) and c), the piercing means is rotatably mounted in a holding device.  The Examiner notes in the prior art of US20030220613 (Fabian – X ref on Chinese OA) discloses (Fib. 1b and [0037]) discloses the needle (i.e. piercing means) is inserted prior to the distal end section in a formable state.  The claim requires inserting the piercing means while the distal end 
Regarding claim 18 (previously claim 7), as stated in the final office action dated July 28, 2020, the prior art fails to disclose or fairly suggest the method of previous claim 1, and an adhesive is introduced through the distal end opening into a distal section of the inner channel.
Regarding claim 21 (previously claim 13), the prior art fails to disclose or fairly suggest the claimed steps a)-d), aa), and bb) wherein an initial shaping of the distal end section in step bb) and a further shaping of the distal end section in step (d) takes place by means of the first shaping tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LISA L HERRING/Primary Examiner, Art Unit 1741